Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 1 of 23
    Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 2 of 23




                       INTHE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

U.S.BANK NATIONAL ASSOCIATION, §
ASTRUSTEE UNDER POOLING AND §
SERVICING AGREEMENT DATED AS §
OFDECEMBER 1,2006 MASTR ASSET-§
BACKED SECURITIES TRUST 2006-§
HE5 MORTGAGE PASS-THROUGH §
CERTIFICATES, SERIES 2006-HE5, §

       Plaintiff, §

v. §                                             Civil Action No. 6:17-cv-149-RP-JCM

JANIE QUINTEROS, ISSAC C. §
QUINTEROS, CORINE G. §
QUINTEROS, PAULA A.RUNNELS, §
SHERRY LOSSING, BARBARA L. §
SAWYER, VIRGINIA O. §
WILLOUGHBY, AND THE §
UNKNOWN HEIRS ATLAW OF §
FAUSTINO G.QUINTEROS A/K/A F. §
G.QUINTEROS, DECEASED, §

       Defendants. §

                      DECLARATION OFMARK D.CRONENWETT

       Pursuant to28U.S.C. §1746, Ideclare under penalty ofperjury that thefollowing

statements aretrueandcorrect:

       1. “    Myname is Mark D.Cronenwett. Iamover theageof21years andamfully

competent tomake thisDeclaration. Allstatements offact made herein aretrue, correct, and

within my personal knowledge.

       2.     Iamanattorney at Mackie Wolf Zientz & Mann, P.C. (“MWZM”), attorneys for

U.S.Bank National Association, asTrustee under Pooling andServicing Agreement dated asof




DECLARATION OFMARK CRONENWETT
INSUPPORT OFMOTIONFOR ATTORNEYS’ FEES 16-002567-670                        PAGE 1
     Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 3 of 23




December 1,2006 MASTR Asset-Backed Securities Trust 2006-HE5 Mortgage Pass-Through

Certificates, Series 2006-HE5 (“Plaintiff”) inthiscause.

       3.     Iamanattorney licensed topractice intheState ofTexas andamamember ofthe

baroftheUnited States District Court fortheWestern District ofTexas. Iamcurrently the

managing attorney forthelitigation department of thelaw firm of MWZM located inDallas,

Texas. Iamingood standing with respect totheState BarofTexas. Atrue andcorrect copy of

myresume isattached hereto asExhibit A-1.

       4.     This firmwas retained byU.S.Bank, National Association toenforce itsinterest

incertain real property asaresult ofDefendants’ default ofunder theNote andDeed ofTrust

agreement between the parties. The legal professionals of MWZM with whom Iworked in

providing these services areatallrelevant times attorneys licensed bytheState ofTexas, ingood

standing andexperienced intheareas ofbusiness, realestate, andcommercial litigation practice.

Without waiving theattorney-client privilege, thesubject matter ofthe counsel and

representation provided to U.S.Bank, National Association by MWZM legal professionals

included, butwas notlimited to:review andanalysis oftheloan documents atissue; preparation

and filing ofU.S.Bank, National Association’ sOriginal Complaint; Request forEntry of

Default; andMotion forDefault Judgment.

       5.     The reasonable incurred attorneys’ fees are $15,175.23 toprosecute U.S.Bank,

National Association’ s claims fortheenforcement ofitsinterest incertain realproperty asa

result ofDefendants’ default ofunder the Note andDeed ofTrust agreement between the parties.

       6.     Ihave become familiar with thelegal services necessary tohandle claims based

onandthereasonable charges forsuch legal services intheUnited States District Court forthe

Western District ofTexas andwithin theState ofTexas.


DECLARATION OFMARK CRONENWETT
INSUPPORT OFMOTIONFOR ATTORNEYS’ FEES 16-002567-670                            PAGE 2
     Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 4 of 23




       7.     Inconsidering reasonable attorneys’ fees inthis case, Ihave considered thetime

andlabor involved; thedifficulty oftheissues presented; theexperience, reputation andability of

theattorneys involved in pursuing thisclaim; theskills requisite toproperly conduct thecase;

customary charges oftheBarandawards insimilar cases; andtheamount incontroversy.

       8.     Based upon myknowledge andexperience with similar litigation inthestate and

federal courts inTexas, andapplying thefactsandfactors setoutabove, itismyopinion thatthe

sum of $
       15,175.23 arereasonable attorneys’ fees for prosecuting U.S.Bank, National

Association‘ sclaims fortheenforcement ofitsinterest incertain real property asaresult of

Defendants’ default ofunder theNote andDeed ofTrust agreement between the parties.

       9.     Ifanyparty files post-judgment motion, areasonable feefortheBank would be

 2,500.00. Ifthiscase isappealed tothecourt ofappeals, areasonable feefortheBank would

beanadditional $5,000.00. Ifthis case isappealed tothe United States Supreme Court, a

reasonable feeforthePlaintiff would beanadditional $2,500.00.

       FURTHER DECLARANT SAYETH NOT.”


       Signed this 25th dayofJanuary, 2019.

                                                   s/Mark D.Cronenwett_____
                                                   MARK D.CRONENWETT




DECLARATION OFMARK CRONENWETT
INSUPPORT OFMOTIONFOR ATTORNEYS’ FEES 16-002567-670                              PAGE 3
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 5 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 6 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 7 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 8 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 9 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 10 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 11 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 12 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 13 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 14 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 15 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 16 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 17 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 18 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 19 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 20 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 21 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 22 of 23
Case 6:17-cv-00149-ADA-JCM Document 42-1 Filed 01/25/19 Page 23 of 23
